  Case 19-05965      Doc 45    Filed 06/05/20 Entered 06/09/20 06:06:31           Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:    19-05965
Lataunya Lymore                             )
                                            )               Chapter: 13
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )               Joliet
               Debtor(s)                    )

                     ORDER ON DEBTOR'S MOTION TO MODIFY PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

  1. The Debtor's plan payment is decreased to $250 per month

  2. Pursuant to the CARES Act, the Debtor's Chapter 13 plan may run longer than 60 months.




                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: June 05, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Alexander Preber
 IARDC#6324520
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 847-520-8100
